Citation Nr: 0936108	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residual of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from August 1940 to April 
1946.  He was a prisoner of war (POW) of the Japanese from 
April 1942 to September 1945.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran incurred 
tinnitus during active duty.

2.  The evidence of record shows that the Veteran has 
residuals of malaria incurred during active duty.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for residuals of malaria is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports the Veteran's claims for service 
connection for tinnitus and residuals of malaria.  

The Veteran served in the Philippines during the Second World 
War and was a POW of the Japanese for 31/2 years.  The Veteran 
asserts that he was exposed to loud noises during combat and 
as a POW working in a Japanese copper mill.  He asserts that 
he has had tinnitus ever since separation from service.  He 
also asserts that he had malaria numerous times during active 
duty, while in the Philippines fighting the Japanese and then 
as a POW.  

The Board finds that the Veteran's reported inservice noise 
exposure and malaria are consistent with the circumstances of 
his service, which included service in the Philippines and 
being a POW.  38 U.S.C.A. § 1154(a) (West 2002) 
(consideration shall be given to the places, types, and 
circumstances of a veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence).  
Accordingly, the Board accepts the Veteran's contentions as 
to inservice noise exposure and malaria.

The Board notes that the Veteran is competent to report 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  Thus his testimony that he has had tinnitus ever 
since separation supports his claim.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The report of a February 2005 VA examination provides that 
the Veteran reported constant, bilateral tinnitus present 
since separation from active duty in 1946.  He reported noise 
exposure during active duty from bombs and artillery, as well 
as while working in a copper mill as a POW.  He had some 
post-service occupational and recreational noise exposure.  
The examiner noted that there was no documentation of, or 
treatment for, tinnitus during the Veteran's active duty.  
Therefore, she was unable to determine the etiology of 
tinnitus without resorting to speculation.  

The Board finds that this opinion does not weigh against the 
Veteran's claim for tinnitus.  Since the Veteran was a POW 
with no access to medical care for more than three years, it 
is unlikely that his service treatment records would document 
tinnitus.  Further, the Veteran is competent to testify that 
he had tinnitus while on active duty.  See Falzone, supra. 

The report of a November 2008 VA examination provides the 
Veteran's history of malaria having its onset during active 
duty.  The report provides that there was a history of 
relapses and that malaria was confirmed by laboratory 
findings of malarial parasites.  Findings related to malaria 
included signs of mental changes.  The diagnosis was no 
evidence of malaria on today's examination, with residuals of 
malaria identified as a problem associated with the 
diagnosis.  

The Board finds that this report, showing positive laboratory 
findings of malaria and current residuals of malaria, 
supports the Veteran's claim for service connection for 
residuals of malaria.  

Based on the foregoing, the Board finds that service 
connection for tinnitus and residuals of malaria is 
warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for residuals of malaria is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


